Citation Nr: 0319729	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had honorable service from August 1977 to October 
1984, and other than honorable service from October 1984 to 
April 1986.  In a September 2000 Administrative Decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California, determined that the 
character of the veteran's discharge for his period of 
service from October 1984 to April 1986 constituted a legal 
bar to VA benefits, except for VA health care under Chapter 
17, Title 38, United States Code.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the San Diego RO 
which denied service connection for a left shoulder 
disability and hypertension.  After the veteran initiated an 
appeal, in a March 2002 rating decision, the RO granted 
service connection for hypertension and assigned an initial 
10 percent rating, effective July 12, 1999.

The Board finds that the grant of service connection for 
hypertension constitutes a full award of the benefit sought 
on appeal with respect to that issue.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
for that disability, those issues are not currently in 
appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  Thus, the remaining issue on appeal 
is as set forth on the cover page of this decision.  

It is noted that in April 2003, the Board reviewed the 
veteran's claim and determined that additional development of 
the evidence was necessary.  The Board thereafter completed 
this additional development pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  This regulation was subsequently 
invalidated on the basis that it allowed the Board to 
consider the additional evidence without having to remand the 
case to the RO or obtain a waiver from the veteran.  See 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  Despite this holding, the 
Board finds that a remand is not necessary.  The veteran will 
obviously not be prejudiced by the Board's consideration of 
the additional evidence obtained, given the favorable 
decision below.  


FINDINGS OF FACT

1.  The service medical records show that the veteran 
sustained a left shoulder injury in 1978, during his period 
of honorable service.  

2.  The medical evidence of record shows that the veteran's 
current left shoulder disability is causally related to that 
in-service injury.  


CONCLUSION OF LAW

A left shoulder disability was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal.  Given the 
favorable decision below, the Board finds that no further 
action is required at this time.



I.  Factual Background

The veteran's service medical records show that in April 
1985, he was seen in connection with his complaints of 
chronic left shoulder pain.  He indicated that such symptoms 
had been present since he injured his left shoulder playing 
rugby in 1978.  X-ray studies showed a slight deformity at 
the distal clavicle, most likely related to an old healed 
injury.  The assessment was old healed fracture of the left 
clavicle with bony block and no evidence of arthritis, but 
with history suggestive of recurrent traumatic inflammation 
of the left acromioclavicular joint.

Subsequent service medical records show continued complaints 
of left shoulder pain.  The veteran was seen in the 
orthopedic clinic in November 1985.  At that time, it was 
noted that he had sustained an injury to his left shoulder in 
1978, and that he had thereafter experienced pain and 
stiffness in the left shoulder with strenuous activity.  The 
diagnosis was degenerative arthritis in the left shoulder.  
In April 1986, it was noted that the veteran had a history of 
a left shoulder fracture.  

At his April 1986 service separation medical examination, the 
veteran reported a history of broken bones and a painful 
shoulder.  The examiner noted degenerative arthritis of the 
left shoulder and a slight deformity of the distal third of 
the clavicle, related to an old injury.  

In July 1999, the veteran submitted an application for VA 
compensation benefits, including service connection for 
arthritis.  In support of his claim, he was afforded a VA 
medical examination in June 2003, at which he reported that 
he injured his left shoulder in 1978 while playing rugby.  He 
indicated that he was knocked to the ground and landed on his 
left shoulder, causing a dislocation.  He indicated that he 
was treated with a sling and returned to regular duty.  The 
veteran reported that he thereafter had persistent left 
shoulder pain and was diagnosed with arthritis.  Examination 
of the veteran's left shoulder revealed a very definite 
prominence of the lateral aspect of the clavicle of the left 
shoulder.  The examiner indicated that this suggested some 
degree of subluxation of the articulation.  There was also a 
suggestion of slight atrophy of the lateral deltoid 
musculature.  X-ray studies clearly showed a deformity of the 
lateral aspect of the clavicle with upward displacement of 
the lateral clavicle and significant degenerative changes.  
There also appeared to be a well healed fracture on the 
inferior aspect of the distal clavicle involving the 
articular surface.  The examiner indicated that in reviewing 
the veteran's medical records, he noted that X-ray studies 
performed in April 1985 showed the presence of an old healed 
fracture with bone block of the lateral aspect of the 
clavicle.  He noted that an orthopedic consultation in 
November 1985 showed the presence of arthritic changes.  
Based on his examination of the veteran and a review of the 
pertinent medical records, the examiner indicated that it 
appeared that the veteran sustained a fracture of the lateral 
aspect of the clavicle in association with injury of the 
acromioclavicular articulation.  He indicated that the 
veteran's history indicated that the original injury to the 
left shoulder occurred in 1978, during his honorable service.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Analysis

The veteran contends that service connection for a left 
shoulder disability is warranted as such disorder is causally 
related to an in-service left shoulder injury.  

As set forth above, the service medical records contain 
notations to the effect that the veteran sustained a left 
shoulder injury in 1978, during his period of honorable 
service.  Although contemporaneous records of treatment 
immediately following this injury are not of record, 
subsequent service medical records show that the veteran was 
determined to have a left shoulder deformity which was noted 
to be related to an old injury.  More recently, a VA medical 
examiner reviewed the veteran's service medical records and 
concluded that the veteran's current left shoulder disability 
was causally related to the veteran's original injury in 
1978.  The Board notes that the record contains no contrary 
medical opinion regarding the etiology or likely date of 
onset of the veteran's current left shoulder disability.

Under the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b), 
for a veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
at 54.  Given the medical opinion set forth above, and the 
lack of any other contrary medical opinion, such a conclusion 
cannot be made in this case.  Therefore, the Board finds that 
service connection for a left shoulder disability is 
warranted.




ORDER

Entitlement to service connection for a left shoulder 
disability is granted.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

